UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted May 26, 2006
                               Decided May 26, 2006

                                       Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 05-4227

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Northern District of
                                              Indiana, Hammond Division
      v.
                                              No. 2:05 cr 53-01
CHRISTOPHER ANFIELD,
     Defendant-Appellant.                     Rudy Lozano,
                                              Judge.

                                     ORDER

       Newly appointed counsel for Christopher Anfield asks permission under
Anders v. California, 386 U.S. 738 (1967), to withdraw from representing him in his
appeal from a conviction and 168-month below-guidelines prison sentence for
possessing crack cocaine with intent to distribute, see 21 U.S.C. § 841(a)(1).
Although we invited Anfield to respond to his lawyer’s brief, see Cir. R. 51(b), he has
not done so. Therefore, we confine our inquiry to the issues identified by counsel’s
brief.

       Anfield threw a bag containing nearly 30 grams of crack out of a car window
after police signaled him to pull over for speeding. He pleaded guilty pursuant to a
No. 05-4227                                                                   Page 2

written agreement that includes a waiver of his right to appeal his conviction or
sentence. Owing to that appeal waiver, counsel maintains that the appeal is
frivolous. We agree. Appeal waivers like Anfield’s are enforceable so long as they
are made voluntarily and result in a sentence that is neither above the statutory
maximum nor based on any constitutionally impermissible factors. See United
States v. Lockwood, 416 F.3d 604, 608 (7th Cir. 2005); United States v. Bownes, 405
F.3d 634, 637 (7th Cir. 2005). None of those caveats concerns us here.

       Indeed, although counsel informs us that Anfield wishes to challenge his plea
and the appeal waiver as involuntary, nothing in the record supports such an
argument. Instead, the district court substantially complied with Rule 11 of the
Federal Rules of Criminal Procedure and, among other things, explained the effects
of the appeal waiver. For his part, Anfield at sentencing momentarily claimed that
his plea was involuntary but quickly changed his mind and reaffirmed the plea.
Thus, even if he did not waive his involuntariness argument altogether, he failed to
preserve it for review and must show plain error, see United States v. Dominguez
Benitez, 542 U.S. 74, 76 (2004); United States v. Vonn, 535 U.S. 55, 63 (2002), which
he cannot do.

      Counsel’s motion is GRANTED, and Anfield’s appeal is DISMISSED.